DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 6, 2, 4, 5, 7, 8, 8, 9, 11, 12 and 13 of U.S. Patent No. 10,504,329. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 1, 6, 2, 4, 5, 7, 8, 8, 9, 11, 12 and 13 of the ‘329 patent anticipate instant claims 1-6, 8-10 and 12-15 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1 and 9, the antecedent basis for “awarded prize amount” is lacking.
Regarding claim 8, the antecedent basis for “the game prize activator element” is lacking.
The various dependent claims inherit the above issues from their respective parent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 9, 10, 12 and 16 is/are rejected under 35 U.S.C. 102(2) as being anticipated by Davis et al. (pub. no. 20100304825).
Regarding claim 1, Davis discloses a gaming machine for providing a wagering game, the gaming machine comprising: a game cabinet in which is housed at least one electronic display, a deposit acceptor, and a player interface with buttons; one or more electronic controllers coupled to the electronic display, deposit acceptor and player interface (“In the embodiments illustrated in FIGS. 1A and 1B, gaming device 10 has a support structure, housing, 

tangible non-transitory computer readable memory coupled to the controllers (“In one embodiment, as illustrated in FIG. 2A, the gaming device preferably includes at least one processor 12, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit or one or more application-specific integrated circuits (ASIC's). The processor is in communication with or operable to access or to exchange signals with at least one data storage or memory device 14”, [0035]), 

the memory holding program code executable by the controllers for: receiving a player deposit input through the deposit acceptor and in response, crediting an active credit account with credits to be wagered; displaying a player credit total and updating the credit total as credits are wagered and won in the wagering game (“As illustrated in FIG. 2A, in one embodiment, the gaming device includes at least one payment device 24 in communication with the processor. As seen in FIGS. 1A and 1B, a payment device such as a payment acceptor includes a note, ticket or bill acceptor 28 wherein the player inserts paper money, a ticket, or voucher and a coin slot 26 where the player inserts money, coins, or tokens. In other embodiments, payment devices such as readers or validators for credit cards, debit cards or credit slips may accept payment. In one embodiment, a player may insert an identification card into a card reader of the gaming device. In one embodiment, the identification card is a smart card having a programmed microchip, a coded magnetic strip or coded rewritable magnetic strip, wherein the programmed microchip or magnetic strips are coded with a player's identification, 

providing a gaming continuum element operable for displaying a gaming continuum in a first display area and including a game activation display function that, responsive to a first player wager activation, randomly determines to either partially advance the gaming continuum to provide a losing game outcome or totally advance the gaming continuum to provide a winning game outcome (“Different generated symbol combinations for the wagering game represent different game events, actions or sequences for the competition game. The symbols or symbol combinations generated in the wager game determine which game events, actions or sequences the gaming system displays for the competition game”, [0099]; “As described below, different game events for the competition game cause increases or decreases to the player eligibility meter, the opponent eligibility meter, or both. If the player eligibility meter decreases to zero, the player becomes ineligible for the competition game and the competition game ends for the player. However, if the opponent eligibility meter decreases to zero, the player defeats that round and the gaming system enables the player to advance to a subsequent round”, [0107]; “As indicated by block 116, the gaming system determines whether to increase, decrease or maintain the player eligibility meter, the opponent eligibility meter or both. This determination is based on 

the gaming continuum entering a decay state after each game outcome, the decay state including displaying an advancement level of the gaming continuum decreasing toward an initial state (“In one embodiment, the player eligibility meter is linked to and directly associated with the player's wager for the wagering game. For example, the player eligibility meter funds the player's wager such that for each wager in the wagering game placed by the player, the gaming system decreases the player eligibility meter based on the wager placed by the player”, [0108]); the gaming continuum element further operable for, responsive to a subsequent activation input occurring while the gaming continuum is in the decay state and has not yet reached the initial state, beginning a subsequent game round display with the gaming continuum starting at its level in the decay state when activation input occurred, and randomly determining to either partially advance the gaming continuum to provide a subsequent losing game outcome or totally advance the gaming continuum to provide a subsequent winning game outcome, and again entering the decay state after the subsequent game round (”The gaming system monitors the player eligibility meter and the opponent eligibility meter throughout the competition game. If either eligibility meter decreases to zero, the competition between the player and the opponent ends. The gaming system determines whether the player or the opponent wins the competition game based on any changes to the player eligibility meter and/or the opponent eligibility meter. Such changes occur through one or more iterations of the process indicated by blocks 104 to 118”, [0118]); 

and crediting each awarded prize amount to the displayed credit total and to the active credit account
Regarding claim 4, Davis discloses the subsequent game round display includes randomly determining an amount to advance of a remaining unadvanced portion of the gaming continuum to provide the subsequent losing game outcome (“As indicated by block 116, the gaming system determines whether to increase, decrease or maintain the player eligibility meter, the opponent eligibility meter or both. This determination is based on at least one of the randomly generated symbol combination for the player and the randomly generated symbol combination for the opponent. In one embodiment, the gaming system associates at least one game event, action or sequence with each of a plurality of symbol combinations. If a designated one of the symbol combinations is randomly generated in the wagering game, the gaming system displays the associated game event, action or sequence for the competition game. Accordingly, a second function of the randomly generated symbol combination(s) is to determine a game event, action or sequence for the competition game”, [0111]).
Regarding claim 7, Davis discloses the gaming continuum element is operable to persist during wager presentations for multiple instances of the wagering game
Claims 9, 12 and 16 are directed to the method implemented by the gaming machine of claims 1, 4 and 7 respectively and are rejected for the same reasons as claims 1, 4 and 7 respectively.
Regarding claim 10, Davis discloses a game prize activator element operable for, after display of a totally advanced gaming continuum comprising a winning outcome, displaying an interaction with one or more of a group of displayed prize symbols indicating the one or more prize symbols are each associated with an awarded prize amount (“In one embodiment, the gaming system determines which award, feature or benefit to make available to the player based on a player input or selection. For example, the gaming system displays a list of awards, features or benefits which were previously unavailable to the player and enables the player to select one or more of the features or benefits from the displayed list to make available to the player”, [0123]).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715